Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/977,041 filed on 08/31/2020 has been considered.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 10,685,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1 and 13 of the instant application are anticipated by the limitations recited in the claims 1, 11 and 20 of the U.S. Patent No. 10,685,100.  See the comparison of the claim limitations below.



10,685,100
Claim 1, a method, comprising: 

obtaining operation information corresponding to a first operation, wherein the operation information comprises touch information and/or posture information of a terminal device; and
 managing the terminal device based on a matching degree between the operation information corresponding to the first operation and a first decision model, wherein the first decision model is determined based on operation information of an operation performed by a first user.
1. A method for a mobile terminal, comprising: 
obtaining a fingerprint event entered by a user's first finger at a first position on a touchscreen of the mobile terminal; 



displaying at least one shortcut on the touchscreen when the fingerprint event matches a preset fingerprint event and a duration of the first finger at the first position on the touchscreen exceeds a predetermined duration; detecting a first sliding track entered by the first finger using the first position on the touchscreen as a start position, wherein a first sliding direction of the first sliding track corresponds to a first shortcut of the at least one shortcut displayed on the touchscreen; and running the first 

a sensor, configured to detect operation information corresponding to a first operation, wherein the operation information comprises touch information and/or posture information of the terminal device; and 



a processor, configured to manage the terminal device based on a matching degree between the operation information corresponding to the first operation and a first decision model, wherein the first decision model is determined based on operation information of an operation performed by a first user.
11. A mobile terminal, comprising: 
a touchscreen; a memory; and 
a processor coupled to the touchscreen and the memory, wherein the memory comprises instructions, when executed by the processor, cause the mobile terminal to perform; obtaining a fingerprint event entered by a user's first finger at a first position on the touchscreen; 

displaying at least one shortcut on the touchscreen when the fingerprint event matches a preset fingerprint event and a duration of the first finger at the first position on the touchscreen exceeds a predetermined duration; detecting a first sliding track entered by the first finger by using the first position on the touchscreen as a start position, wherein a first sliding direction of the first sliding track corresponds to a first shortcut of the at .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pavlou et al. (US 2019/0236249 hereinafter Pavlou).
Regarding claim 1, Pavlou discloses a method, comprising: 
obtaining operation information corresponding to a first operation, wherein the operation information comprises touch information and/or posture information of a terminal device (Abstract, FIG. 4A-B, ¶ [0003]-[0004]; i.e. collecting observation data 
 managing the terminal device based on a matching degree between the operation information corresponding to the first operation and a first decision model, wherein the first decision model is determined based on operation information of an operation performed by a first user (Abstract, FIG. 4A-B, ¶ [0003]-[0005]; i.e. obtaining a confidence value reflecting a degree of confidence that the user is an authorized or unauthorized user of the computing device and performing at least one action to protect user account security). 
Regarding claim 2, Pavlou discloses the method according to claim 1, wherein the touch information comprises at least one of the following information: information about a force of a touch operation, information about a position of the touch operation, information about a contact area of the touch operation, information about a contact time of the touch operation, information about a sliding angle of the touch operation, information about a sliding direction of the touch operation, or information about a sliding distance of the touch operation (¶ [0005]).
Regarding claim 3, Pavlou discloses the method according to claim 1, wherein the first user comprises an owner of the terminal device (¶ [0003]-[0004]).
Regarding claim 4, Pavlou discloses the method according to claim 3, wherein the managing the terminal device based on the matching degree between the operation information corresponding to the first operation and the first decision model comprises: when the matching degree between the operation information corresponding to the first operation and the first decision model is greater than a preset first threshold, performing 
Regarding claim 5, Pavlou discloses the method according to claim 4, wherein the first operation is an operation detected before a second operation used to start the first application is detected (FIG. 4A-B); and the unlocking a first application comprises: when the second operation is detected, skipping displaying an unlock interface, and starting the first application (FIG. 4A-B); and the locking a first application comprises: when the second operation is detected, displaying an unlock interface; or forbidding starting the first application (FIG. 4A-B). 
Regarding claim 6, Pavlou discloses the method according to claim 4, wherein the first operation is an operation used to unlock the first application (¶ [0005], [0020]).

Regarding claim 8, Pavlou discloses the method according to claim 3, wherein the managing the terminal device based on the matching degree between the operation information corresponding to the first operation and the first decision model comprises: when the matching degree between the operation information corresponding to the first operation and the first decision model is less than a preset first threshold, determining a second decision model of a plurality of decision models based on the operation information corresponding to the first operation, wherein a matching degree between the second decision model and the operation information corresponding to the first operation is greater than a preset second threshold, or the second decision model is a decision model having a largest matching degree with the operation information corresponding to the first operation in the plurality of decision models, the plurality of decision models are in a one-to-one correspondence with a plurality of users, and each decision model is determined based on operation information of an operation performed by a corresponding user (FIG. 4A-B, ¶ [0062]-[0065]); and managing the terminal device based on user permission of a user corresponding to the second decision model (FIG. 4A-B, ¶ [0062]-[0065]).
Regarding claim 9, Pavlou discloses the method according to claim 1, wherein the method further comprises: determining a plurality of pieces of training information 
Regarding claim 10, Pavlou discloses the method according to claim 9, wherein: the performing clustering processing on the plurality of pieces of training information comprises: performing clustering processing on the plurality of pieces of training information based on a preset third threshold, wherein density of training information in each training information set is greater than or equal to the third threshold (¶ [0025]-[0030]); and the determining, based on information about a second user in the plurality of users, the first training information set corresponding to the second user of the plurality of training information sets comprises: when the information about the second user indicates that the second user is the owner of the terminal device, determining a training information set having a highest density of training information in the plurality of training information sets as the first training information set (¶ [0029]-[0038]). 
Regarding claim 12, Pavlou discloses the method according to claim 1, wherein the terminal device has at least two operation modes, in a first operation mode, the 
Regarding claim 13, Pavlou discloses a terminal device, comprising: 
a sensor, configured to detect operation information corresponding to a first operation, wherein the operation information comprises touch information and/or posture information of the terminal device (Abstract, FIG. 2 & 4A-B, ¶ [0003]-[0004]; i.e. collecting observation data specifying an observed behavior of the user while interacting with the computing device including touch screen information); and 
a processor, configured to manage the terminal device based on a matching degree between the operation information corresponding to the first operation and a first decision model, wherein the first decision model is determined based on operation information of an operation performed by a first user (Abstract, FIG. 2 & 4A-B, ¶ [0003]-[0005]; i.e. obtaining a confidence value reflecting a degree of confidence that the user is an authorized or unauthorized user of the computing device and performing at least one action to protect user account security).
Regarding claim 14, see claim 2 above for the same reasons of rejections. 
Regarding claim 15, see claim 3 above for the same reasons of rejections.
Regarding claim 16, see claim 4 above for the same reasons of rejections.
Regarding claim 17, see claim 5 above for the same reasons of rejections.

Regarding claim 19, see claim 7 above for the same reasons of rejections. 
Regarding claim 20, see claim 8 above for the same reasons of rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlou et al. (US 2019/0236249 hereinafter Pavlou) in view of Ankerst et al. (“OTPICS: Ordering Points to Identify the Clustering Structure”, Mihael Ankerst, Markus M. Breunig, Hans-Peter Kriegel and Jörge Sander, Institute for Computer Science, University of Munich, ACM, 1999, pages 49-60, hereinafter Ankerst).
Regarding claim 11, Pavlou discloses the method according to claim 10, wherein the performing clustering processing on the plurality of pieces of training information comprises: performing clustering processing on the plurality of pieces of training information (¶ [0028]) according to an ordering points to identify the clustering structure (OPTICS) algorithm. 
Pavlou does not explicitly disclose an ordering points to identify the clustering structure (OPTICS) algorithm.
However, Ankerst discloses an ordering points to identify the clustering structure (OPTICS) algorithm (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435